McEWEN, Judge,
concurring and dissenting:
While the majority provides an insightful and persuasive expression of view, I must decline the invitation to “follow the lead of the federal judiciary”, however presumptively enlightened, since the Supreme Court of this Commonwealth has already implicitly declined to do so.
The principal pillar of the majority rationale is the federal decision in United States v. Fraction, 795 F.2d 12 (3rd Cir.1986). When the Pennsylvania Supreme Court considered the case of Commonwealth v. Gibbs, 520 Pa. 151, 553 A.2d 409, cert. denied, 493 U.S. 963, 110 S.Ct. 403, 107 L.Ed.2d 369 (1989), it was undoubtedly aware that the United States Third Circuit Court of Appeals had three years earlier decided Fraction, supra. Since I am of a mind that the expression of the majority of the Pennsylva*469nia Supreme Court in Gibbs, supra, is not reconcilable with the Fraction ruling, I am compelled to this statement.
Since my colleagues of the majority are held in such esteem for their wisdom, I expect my differing view can be but a whisper in the wind and thus I rush to join them in the result by reason of my view that the facts as found by the distinguished Judge James Curtis Joyner reveal that appellant waived his Miranda rights and provided the inculpatory statement prior to the inducements of the police officer. See and compare: Commonwealth v. Friedman, 411 Pa.Super. 628, -, 602 A.2d 371, 378 (1992).